IN THE COURT OF APPEALS OF IOWA

                                   No. 13-0904
                               Filed April 16, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

YANCY DANE FRELAND,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Christopher L.

McDonald (plea hearing) and Joel D. Novak (sentencing), Judges.



      A defendant appeals his conviction arguing his guilty plea is not supported

by a factual basis and his attorney was ineffective in failing to challenge it.

AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Dennis D. Hendrickson,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Kevin Cmelik, Assistant Attorney

General, John Sarcone, County Attorney, and Justin Allen and David Porter,

Assistant County Attorneys, for appellee.



      Considered by Danilson, C.J., and Vaitheswaran and Mullins, JJ.

McDonald, J. takes no part.
                                        2



MULLINS, J.

      Yancy Freland appeals his conviction for failure to comply with the sex

offender registry, in violation of Iowa Code section 692A.111 (2011).         His

conviction was elevated to a class “D” felony because the State alleged he had a

prior conviction for a similar offense in Wisconsin.         See Iowa Code §

692A.111(1). Freland contends on appeal that his attorney rendered ineffective

assistance by failing to challenge his guilty plea as it was not supported by a

factual basis in the record. He concedes there is a factual basis to support his

conviction under the Iowa Code for failure to register as a sex offender but

contends the record regarding the Wisconsin conviction, which served as the

prior offense to elevate the crime to a class “D” felony, was sketchy at best.

Specifically, he asserts the record does not support the conclusion the Wisconsin

violation was “substantially similar” to the Iowa Code section. He also claims the

court failed to judicially notice the Wisconsin statute involved in this case as

required by section 692A.111(2).

      Iowa Code section 692A.111 provides, in part:

             1. A sex offender who violates any requirements of section
      692A.104, 692A.105, 692A.108, 692A.112, 692A.113, 692A.114, or
      692A.115 commits an aggravated misdemeanor for a first offense
      and a class “D” felony for a second or subsequent offense. . . . For
      purposes of this subsection, a violation occurs when a sex offender
      knows or reasonably should know of the duty to fulfill a requirement
      specified in this chapter as referenced in the offense charged.
             2. Violations in any other jurisdiction under sex offender
      registry provisions that are substantially similar to those contained
      in this section shall be counted as previous offenses. The court
      shall judicially notice the statutes of other states which are
      substantially similar to this section.
                                         3



At the plea hearing, the district court inquired of Freland regarding the current

charge:

              THE COURT: Okay. Mr. Freland, you were required to
      register on the Iowa sex offender registry; is that correct?
              THE DEFENDANT: Yes.
              THE COURT: And you were provided with information
      regarding your obligations with respect to the sex offender registry;
      is that correct?
              THE DEFENDANT: Yes.
              THE COURT: And you did know and understand that you
      have an obligation to update your residency status within five days
      of moving; is that correct?
              THE DEFENDANT: Yes.
              ....
              [Defense Counsel]: But you failed to—within the five days of
      being basically evicted from Mr. Coffman’s home, you failed to
      advise the Polk County sheriff of that change; is that correct?
              THE DEFENDANT: Yes, I did.
              THE COURT: And you knew you had a duty to update the
      registry; is that correct?
              THE DEFENDANT: Yes.

With respect to the prior Wisconsin conviction, the court inquired:

              THE COURT: Mr. Freland, you are also convicted in
      Wisconsin for failure to comply with the sex offender registry there;
      is that correct?
              THE DEFENDANT: Yes.
              THE COURT: And that is a substantially similar provision
      with respect to the Iowa registry; is that correct?
              THE DEFENDANT: Yes.
              THE COURT: [Prosecutor], are there any additional
      questions you wish to ask Mr. Freland regarding the factual basis
      for the plea?
              [Prosecutor]: Briefly, Your Honor. In Wisconsin, Mr. Freland,
      were you represented by an attorney?
              THE DEFENDANT: Yes, I was.
              [Prosecutor]: Did you plead guilty to that offense?
              THE DEFENDANT: Yes, I did.
              [Prosecutor]: That’s all, Your Honor. Thank you.
              THE COURT: Thank you. [Defense Counsel]?
              [Defense Counsel]: Mr. Freland, that offense took place in
      2007; is that correct?
              THE DEFENDANT: Yes.
                                        4



             [Defense Counsel]: Nothing further.

No further discussion was held on the record regarding the Wisconsin conviction.

The minutes of testimony provided that the Clerk of Court for Wood County,

Wisconsin would provide evidence that Freland was convicted in June of 2011 of

“Failure to Provide Sex Offender Information”; however, no Wisconsin statute

was cited. At sentencing, it came to light that Freland appealed his Wisconsin

conviction, and the conviction was reduced from a felony to a misdemeanor after

the appeal. Freland also stated on the record at sentencing that he was on

vacation in Wisconsin for twelve days, which went over the ten-day time

allowance.

      A guilty plea must be supported by a factual basis. See Iowa R. Crim. P.

2.8(2)(b) (“The court may refuse to accept a plea of guilty, and shall not accept a

plea of guilty without first determining that the plea is made voluntarily and

intelligently and has a factual basis.”). Where an attorney permits a client to

plead guilty to a crime for which there is no factual basis, the attorney breaches

an essential duty, and prejudice is inherent. State v. Schminkey, 597 N.W.2d

785, 788 (Iowa 1999). On appeal, we may look to the entire record before the

district court to determine if a factual basis has been established.      State v.

Finney, 834 N.W.2d 46, 62 (Iowa 2013).

      Here, there is no question a factual basis regarding the Iowa violation for

failure to register as a sex offender has been established by the record. In

addition, Freland admits on the record that the Wisconsin statute, under which he

was convicted, was “substantially similar” to the Iowa registration requirements.
                                          5



See State v. Philo, 697 N.W.2d 481, 486 (Iowa 2005) (“The defendant’s

admission on the record of the fact supporting an element of an offense is

sufficient to provide a factual basis for that element.”). The only thing missing

from the district court record is for the district court to have judicially noticed the

Wisconsin statute that is substantially similar to the Iowa Code section.

       Judicial notice may be taken at any stage of a proceeding. See Iowa R.

Evid. 5.201(f) (“Judicial notice may be taken at any stage of the proceeding.”).

The applicable Wisconsin statute is a fact “not subject to reasonable dispute in

that it is . . . (2) capable of accurate and ready determination by resort to

resources whose accuracy cannot reasonably be questioned.” See Iowa R. Evid.

5.201(b). We therefore take judicial notice of the Wisconsin statute that Freland

was found to have violated—Wisconsin Statute section 301.45(2)(e)(2m)—which

provides in part:

               (e) . . . the person subject to sub. (1g) shall provide the
       information required under par. (d) in accordance with whichever of
       the following is applicable:
               2m. If the person is registered as a sex offender in another
       state or is registered as a sex offender with the federal bureau of
       investigation under 42 USC 14072, within 10 days after the person
       enters this state to take up residence or begin school, employment
       or his or her vocation.

See also State v. Freland, 800 N.W.2d 18, 20 (Wis. Ct. App. 2011) (analyzing the

Wisconsin statutory provision involved in Freland’s conviction, reversing his

conviction by finding Freland’s guilty plea did not have a factual basis in the

record because he plead guilty to a felony offense where he should have been

properly charged with a misdemeanor, and remanding the case to the trial court).
                                      6



       Because we can now take judicial notice of Wisconsin Statute section

301.45(2)(d)(2m), we find a factual basis to support Freland’s guilty plea and

affirm his conviction.

       AFFIRMED.